


Exhibit 10.7


Summary of BSA Terms and Conditions
Similar to share options, non-employee warrants (“BSAs”) entitle the holder to
exercise the warrant for the underlying vested shares at an exercise price per
share determined by our board of directors, which exercise price must be at
least equal to the average closing price of the ordinary shares for the twenty
trading days preceding the grant date of the BSAs. In addition to any exercise
price payable by a holder upon the exercise of any non-employee warrant,
non-employee warrants need to be subscribed for at a price at least equal to ten
percent (10%) of the exercise price of the underlying ordinary shares, which
subscription price is meant to reflect at least the fair market value of the
applicable warrants on the date of grant. The limit on the size of the
non-employee warrant pool is determined by our shareholders.
Administration. Pursuant to delegations granted at our annual shareholders’
meeting, our board of directors determines the recipients, dates of grant and
exercise price of non-employee warrants, the number of non-employee warrants to
be granted and the terms and conditions of the non-employee warrants, including
the period of their exercisability and their vesting schedule. The board of
directors has the authority to extend the post-termination exercise period of
non-employee warrants after the end of the term of office.
Non-Employee Warrants. Our non-employee warrants granted to independent
directors are generally subject to a vesting schedule as follows: 1/4 on the
first anniversary of the date of grant and 1/16 to vest at the end of each
quarter following the first anniversary for 36 months as from such date. Upon
expiration of a director’s term of office, all of the BSAs granted to such
director become immediately exercisable, provided that they can only be sold in
accordance with the vesting schedule. The term of non-employee warrants is ten
years from the date of grant or, in the case of death or disability of the
beneficiary during such ten-year period, six months from the death or disability
of the beneficiary. Unless a longer period is specified in the notice of grant
or otherwise resolved by the board of directors, a non-employee warrant shall
remain exercisable for 90 days following a beneficiary’s termination with the
Company.
Non-employee warrants may be transferred to any person and may be exercised by
their holder at any time subject to vesting and any other grant conditions, as
applicable.
Change in Control. Most of our non-employee warrants provide that in the event
of a change in control, as defined in the relevant grant documents, unvested
warrants will automatically vest in full.








